Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Consent of Independent Registered Public Accounting Firm The Board of Trustees The Dreyfus/Laurel Funds Trust: We consent to the use of our report dated December 23, 2008 incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectus and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. /s/KPMG LLP New York New York February 23, 2009
